
	

113 HR 4461 IH: Climate Change Education Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4461
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Honda introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the National Oceanic and Atmospheric Administration to establish a Climate Change
			 Education Program.
	
	
		1.Short titleThis Act may be cited as the Climate Change Education Act.
		2.FindingsCongress finds that—
			(1)the evidence for human-induced climate change is overwhelming and undeniable;
			(2)the United States is the second highest emitter of carbon dioxide and other greenhouse gases in the
			 world;
			(3)atmospheric carbon can be significantly reduced through conservation, by shifting to renewable
			 energy sources such as solar, wind, tidal, and geothermal, and by
			 increasing the efficiency of buildings, including domiciles, and
			 transportation;
			(4)providing clear information about climate change, in a variety of forms, can remove the fear and
			 the sense of helplessness, and encourage individuals and communities to
			 take action;
			(5)implementation of measures that promote energy efficiency, conservation, and renewable energy will
			 greatly reduce human impact on the environment; and
			(6)informing people of new technologies and programs as they become available will ensure maximum
			 understanding and maximum impact of those measures.
			3.DefinitionIn this Act, the term climate change education means informal and formal interdisciplinary learning at all age levels about climate change and
			 its effects on environmental, energy, social, and economic systems.
		4.Climate Change Education ProgramThe National Oceanic and Atmospheric Administration shall establish a Climate Change Education
			 Program to—
			(1)broaden the understanding of human induced climate change, possible long-term and short-term
			 consequences, and potential solutions;
			(2)apply the latest scientific and technological discoveries to provide formal and informal learning
			 opportunities to people of all ages, including those of diverse cultural
			 and linguistic backgrounds;
			(3)emphasize actionable information to help people understand and to promote implementation of new
			 technologies, programs, and incentives related to energy conservation,
			 renewable energy, and greenhouse gas reduction; and
			(4)inform the public of impacts to human health and safety as a result of climate change.
			5.Program elementsThe Climate Change Education Program shall include—
			(1)a national information campaign to disseminate information on and promote implementation of the new
			 technologies, programs, and incentives described in section 4(3); and
			(2)the grant program described in section 6.
			6.Grant programThe National Oceanic and Atmospheric Administration shall establish a program to make grants—
			(1)to support national public education, outreach, and communication programs to engage substantial
			 numbers of the public in understanding climate change while developing
			 educated and empowered consumers, investors, and citizens;
			(2)to encourage and support statewide plans and programs for climate change education, including
			 relevant teacher training and professional development, STEM (science,
			 technology, engineering, and mathematics) education, and multidisciplinary
			 studies to ensure that students graduate from high school climate
			 literate, with a particular focus on programs that advance widespread
			 State and local educational agency adoption of climate change education,
			 including funding for State education agencies to—
				(A)integrate key principles of climate change education into existing K–12 State academic content
			 standards, student academic achievement standards, or State curriculum
			 frameworks;
				(B)create model State climate change curricula; or
				(C)create State green school building standards or policies;
				(3)to improve the quality of and access to higher education in green collar industries and green
			 economy-related fields such as green business, technology, engineering,
			 policy studies, and sustainability science, with a particular focus on
			 programs that address restructuring institutional incentives and reducing
			 institutional barriers to widespread faculty adoption of interdisciplinary
			 teaching of climate change education;
			(4)for institutions of higher education to engage teams of faculty and students to develop applied
			 climate research and deliver to local communities direct services on
			 climate mitigation and adaptation issues impacting such communities, with
			 a priority on distressed communities; and
			(5)for projects that build capacity for climate adaptation at the State and national level including—
				(A)career education;
				(B)expanding green collar workforce training;
				(C)secondary school preparation or work-based experiences in green collar fields; and
				(D)continuing education needed for practicing professionals for green economy-related fields.
				7.Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the
			 National Oceanic and Atmospheric Administration shall transmit to Congress
			 a report that evaluates the scientific merits, educational effectiveness,
			 and broader impacts of activities under this Act.
		8.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration
			 $20,000,000 for each of fiscal years 2015 through 2019 for carrying out
			 this Act.
		
